DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44, 45, 46, 49, 50, 53, 54, 56, 57, 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent EP 2818864 to Xiao.
Regarding Claims 44, 49, 53 and 56, Xiao teaches a habitat control system comprising: a habitat functional device configured to: store identification data; transmit the identification data; receive instructions to perform a function in a habitat; and perform the function in the habitat; and a habitat control engine configured to: receive the identification data from the habitat functional device: determine an appropriate instruction format for the habitat functional device based on the identification data; and communicate instructions in the instruction format to the habitat functional device to perform the function (Xiao Fig. 1 and 2, claim 1 and paragraphs [0018], [0019], and [0037]).


Regarding Claim 46, Xiao teaches wherein the habitat control engine operates on a habitat control hub (Xiao #51).
Regarding Claims 50 and 57, Xiao teaches wherein the function performed by the habitat functional device is introducing chemicals into the habitat (Xiao paragraph [0076]).
Regarding Claim 58, Xiao teaches receiving, at the habitat control engine, a second instruction from the user computing device to perform a second function in the habitat;
detecting, at the habitat control engine, a second habitat functional device in communication with the habitat control engine, the second habitat functional device configured to perform the second function in the habitat; receiving, at the habitat control engine from the second habitat functional device, a transmission of identification data for the second habitat functional device;
determining, at the habitat control engine, an appropriate instruction format for the second habitat functional device based on the identification data, where the instruction format for the second habitat functional device is different from the instruction format for the first habitat functional device; and transmitting, from the habitat control engine to the second habitat functional device, the second instruction to perform the second function in the habitat, the second instruction being in the instruction format for the second habitat functional device. (Xiao Fig. 2 #14, #15, #16, #17, #18, #19; Xiao teaches a “second” and more instructional controls in the aquarium habitat).
Regarding Claim 54, Xiao teaches the habitat control engine operates within a habitat control hub configured to send and receive wireless transmissions with the habitat functional device using a network interface device. (Xiao paragraph [0017]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 48, 55, 59, 62, 60, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent EP 2818864 to Xiao in view of U.S. Patent Pub. No. 2014/0320064 to Chien.
Regarding Claim 47, Xiao teaches communication between the habitat functional device, network interface device configured to communicate over a network and a habitat control hub (Xiao Fig. 1 and 2, claim 1) and appears to teach a connectivity port #51 that is inherently powered, but is silent on explicitly teaching wherein the habitat control hub comprises: a connectivity port configured to connect to the habitat functional device; a power delivery device configured to transmit power to the habitat functional device via the connectivity port; and a control unit.  However, Chien teaches the general knowledge of one of ordinary skill in the art to provide an aquarium with a connectivity port and power delivery device, i.e. a connectivity port configured to connect to the habitat functional device; a network interface device configured to communicate over a network; a power delivery device configured to transmit power to the habitat functional device via the connectivity port; and a control unit (Chien Fig. 6, 6a and 7; Fig. 1 and 1a, abstract).  It would have been obvious to one of ordinary skill in the art to modify the 
Regarding Claims 48 and 55, Xiao as modified teaches wherein the control unit comprises: a server interface engine (Xiao #20) configured to communicate with a server computing device via the network interface device; and a habitat functional device interface engine (Xiao # configured to communicate with the habitat functional device (Xiao abstract) via the connectivity port (Chien Fig. 6a)
Regarding Claims 59 and 62, Xiao teaches a habitat control system comprising: a habitat functional device comprising: a function performing device configured to perform a function within a habitat (Xiao video camera and Fig. 2 #14, #15, #16, #17, #18, #19); an identification engine configured to store and transmit identification information to the habitat control hub (Xiao #51 and sensed data; paragraph [0037]); and a habitat interface engine configured to receive instructions from the habitat control hub to perform the function within the habitat and communicate the instructions to the function performing device to perform the function in the habitat (Xiao Fig. 1 #20); and a habitat control hub comprising: a habitat control engine (Xiao Fig. 1 #30 and #3) configured to: receive the identification data from the habitat functional device; determine an appropriate instruction format for the habitat functional device based on the identification data; and communicate instructions in the instruction format to the habitat functional device to perform the function.
Xiao teaches communication between the habitat functional device, network interface device configured to communicate over a network and a habitat control hub (Xiao Fig. 1 and 2, claim 1) and appears to teach a connectivity port #51 that is inherently powered, but is silent on 
Regarding Claim 60, Xiao teaches the habitat control engine is further configured to receive instructions through the network interface device from the server computing device (Xiao #20 and #30, paragraph [0034] and [0037]).
Regarding Claim 61, Xiao teaches the function performed by the habitat functional device is introducing chemical into the habitat (Xiao paragraph [0076])
Response to Arguments
Applicant’s arguments with respect to claim(s) 44-50 and 53-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



13 April 2021